Wildlife Director — Personnel — Termination — Transfers The Wildlife Director has the authority to terminate, suspend, place on probation, reprimand or transfer employees of the Wildlife Department without prior approval of the Commission. Such action cannot be overturned or reversed by the Commission, and the Commission, acting without the approval of the Director, has no statutory power to terminate, suspend, place on probation, reprimand or transfer personnel. Insofar as any part of this opinion may be deemed to be in conflict with Opinion No. 67-295, this later opinion governs.  The Attorney General has had under consideration your letter dated September 30, 1968, wherein you request an official opinion, in effect, on the following questions: 1. Does the Wildlife Director have the authority to terminate, suspend, place on probation, reprimand or transfer employees without prior approval by the Commission? 2. Assuming the Director has this power, can the Commission overturn or reverse such action taken by the Director? 3. May the Commission, at its own discretion without the approval of the Director, terminate, suspend, place on probation, reprimand or transfer personnel, other than the Director? Title 29 Ohio St. 108 [29-108] (1961), reads, in relevant part: "Immediately upon the appointment and qualification of the State Game and Fish Director he shall become vested with the duties and powers of the management and control of the State Game and Fish Department under such orders, rules and regulations as may be prescribed by the State Game and Fish Commission, and in addition thereto shall have the following specific powers and duties: . . . . "(b) He shall appoint and employ all assistants, department heads, game and fish rangers, clerical help and other employees necessary for the proper discharge of the duties of the State Game and Fish Commission, subject to the approval of the Commission. All other things being equal, Veterans of World Wars I and II and the Korean Emergency shall be appointed as deputy game and fish rangers, when vacancies shall occur. He shall fix and determine the salaries and wages to be paid under and subject to the rules and regulations as promulgated by the State Game and Fish Commission. He shall supervise and direct all assistants, department heads, game and fish rangers, clerical help and other employees of the Commission or of the Department and may suspend or discharge them at any time that in his judgment, the Commission, the Department and the state will be best served thereby. . . . "(d) To station, at various places throughout the state and transfer them as he deems to the best interests of the state and the Department, all game and fish rangers, fieldmen and other personnel." (Emphasis added) Title 29 Ohio St. 130 [29-130] (1961), reads as follows: "All duties and authority imposed or conferred upon the State Game and Fish Director by any statute or rule or regulation of the State Game and Fish Commission are hereby imposed and conferred upon the Wildlife Conservation Director until such time as the Oklahoma Wildlife Conservation Commission or the Oklahoma Legislature shall, by appropriate rule and regulation, change such duties or authority imposed by said State Game and Fish Commission. Nothing herein shall authorize the Oklahoma Wildlife Conservation Commission to make any rule or regulation to repeal any statute of the State of Oklahoma, including statutes which fix fees, permits or other charges as now or may hereafter be provided by law, or to make any rule or regulation in conflict or contrary to any Oklahoma Statute." (Emphasis added) Premises considered, it is the opinion of the Attorney General that the Wildlife Director has the authority to terminate, suspend, place on probation, reprimand or transfer employees of the Wildlife Commission without prior approval of the Commission. Further, it is the opinion of the Attorney General that such action cannot be overturned or reversed by the Commission, and that the Commission, acting without the approval of the Director, has no statutory power to terminate, suspend, place on probation, reprimand or transfer personnel.  Insofar as any part of this opinion may be deemed to be in conflict with Opinion No. 67-295, this later opinion governs.  (Reid Robison)